Opinion issued June 17, 2010

 
 In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00454-CR
———————————
IN RE GERALD HAYES, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus 
 

 
MEMORANDUM OPINION
          Relator,
Gerald Hayes, has filed a petition for writ of mandamus that requests this
Court order the respondent[1] to rule on pro se motions
filed in trial court cause number 119872. 
We deny the petition for writ of mandamus. 
Relator is represented on his appeal of cause number 119872, by
court-appointed counsel.[2]  Relator is not entitled to hybrid representation.  Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616
S.W.2d 623, 625 (Tex. Crim. App. 1981). 
Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel
consists of  Chief Justice Radack, and
Justices Bland and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Relator names as respondent, the Honorable Mark Ellis,
Presiding Judge of the 351st District Court of Harris County, Texas.  Relator has not served respondent with a copy
of the petition for writ of mandamus.


[2]
          Harris
County Justice Information System records reflect that relator Hayes is
represented on his appeal of  trial court
cause number 119872 by appointed counsel, Robert Scott Ramsey.  The appeal of trial court cause number 119872
is pending in this Court and is assigned appellate case number 01-09-00437-CR.